*563In Butler v New York Cent. Mut. Fire Ins. Co. (274 AD2d 924 [2000]), the Third Department held that whether the term “insured,” as used in an identical condition 6 of the supplementary uninsured motorist (SUM) endorsement, “refers to each independent insured” or “a cumulative grouping of all who qualify as insureds” was ambiguous, and should be construed against the insurer (id. at 925). However, in this case, condition 6 cannot be viewed as ambiguous because such provision refers to “[t]he SUM limit shown on the Declarations,” and the Declarations clearly set forth a “per accident” limit (see Matter of Automobile Ins. Co. of Hartford v Ray, 51 AD3d 788, 790 [2008]; Matter of Government Empls. Ins. Co. v Young, 39 AD3d 751, 752-753 [2007]; Matter of Graphic Arts Mut. Ins. Co. [Dunham], 303 AD2d 1038, 1038-1039 [2003]). Petitioners’ piecemeal view of condition 6 runs afoul of the principle that “[w]hen interpreting a contract, we must consider the entire writing and not view particular words in isolation” (Wachter v Kim, 82 AD3d 658, 661 [2011]). Concur — Mazzarelli, J.E, Saxe, Acosta and Román, JJ.